DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on July 8, 2022 is acknowledged. Claims 12-20 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Provisional application no. 62/617877 filed on January 16, 2018) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 January 2019 and 19 July 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts for evaluating a gastrointestinal tract. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...analyzing one or more characteristics of the electrical signal relative to one or more respective thresholds indicative of an occurrence or an imminence of a condition of the gastrointestinal tract.”

These limitations describe a mental process as the skilled artisan is capable of looking at an electrical signal that includes data pertaining to motility in the gastrointestinal tract of a patient and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...receiving an electrical signal that includes data pertaining to motility in the gastrointestinal tract of a patient...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., mere data gathering steps necessary to perform the mental process.
Furthermore, the additional limitations do not add significantly more to the judicial exception as they pertain to highly generalized data gathering steps that are understood to be well-known in the art.
Dependent claims 2-11 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-11 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Grady et al. (US PG Pub. No. 2014/0058282 A1) (hereinafter “O’Grady”).


With respect to claim 1, O’Grady teaches a method for evaluating a gastrointestinal tract (title, abstract), the method comprising: receiving an electrical signal that includes data pertaining to motility in the gastrointestinal tract of a patient (abstract “array of electrodes for contacting an interior surface of a section of the GI tract to detect electrical potentials at multiple electrodes”); and analyzing one or more characteristics of the electrical signal relative to one or more respective thresholds indicative of an occurrence or an imminence of a condition of the gastrointestinal tract (abstract “signal analysis and mapping system arranged to receive and process electrical signals”; par.0008 “identify as indicative of disease including (but not limited to) gastroparesis and/or functional dyspepsia or as useful in the diagnosis of disease mechanisms in gastro-oesophageal reflux disease and other gastro-intestinal motility disorders or nausea and vomiting disorders any one of or any of in combination”; par.0130 “automated AT marking is a falling edge varying threshold method, which comprises transformation, smoothing, negative edge detection, time-varying threshold detection, and AT marking of the signal from each electrode”).
	With respect to claim 2, O’Grady teaches the one or more characteristics of the electrical signal include at least one of a frequency, an amplitude, a measure of roughness, a fractal dimension, a minimum, a maximum, a segment endpoint, a short- time Fourier transform, or a discrete time Fourier transform (abstract “amplitude map”; par.0009 “frequency above about 3.7 cycles per minute...”; par.0014 “amplitude”).
	With respect to claim 3, O’Grady teaches the analyzing step includes: comparing a fractal dimension of the electrical signal to a first threshold value; and if the fractal dimension is below the first threshold value, comparing an amplitude of the electrical signal to a second threshold value (abstract “amplitude map; par.0130 “threshold method”).
	With respect to claim 4, O’Grady teaches the analyzing step further includes evaluating whether an obstruction or a partial obstruction is occurring or imminent if the amplitude of the electrical signal is below the second threshold value (par.0130).
With respect to claim 5, O’Grady teaches calculating one or more of a short-time Fourier transform or a discrete time Fourier transform of the electrical signal; and analyzing the one or more of the short-time Fourier transform or the discrete time Fourier transform for a change in frequency of the electrical signal (par.0131).
With respect to claim 6, O’Grady teaches classifying the electrical signal as indicative of an occurrence or imminence of an obstruction or a partial obstruction if the change is to a lower frequency, or as indicative of a cluster event or an imminent cluster event if the change is to a higher frequency (par.0130+, 0202).
With respect to claim 7, O’Grady teaches the analyzing step includes classifying the electrical signal as indicative of a resting period or a fasting period if a fractal dimension of the electrical signal is lower than a threshold value (par.0130+, 0134, 0208).
With respect to claim 8, O’Grady teaches the condition of the gastrointestinal tract is at least one of an obstruction, a partial obstruction, a flare-up of an inflammatory bowel disease, a resting period, a fasting period, or a cluster event (par.0008).
With respect to claim 9, O’Grady teaches analyzing trends in the one or more characteristics of the electrical signal (par.0005 “patterns of activity”).
With respect to claim 10, O’Grady teaches the electrical signal is generated by at least one sensor located within the patient's body (abstract “an array of electrodes for contacting an interior surface of a section of the GI tract”).
With respect to claim 11, O’Grady teaches at least one of generating an alert or administering a treatment, based on the occurrence or the imminence of the condition of the gastrointestinal tract (par.0036 “provide an indication of normal or abnormal GI electrical activity”).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791